Title: To Thomas Jefferson from John Taylor, 25 March 1798
From: Taylor, John
To: Jefferson, Thomas


          
            J. Taylor to Mr: Jefferson
            Virga. Caroline March 25. 1798
          
          Mr: Martin, for whom I solicited you to obtain a patent for a thrashing machine, has made several important improvements upon the model forwarded to you, and therefore wishes the taking out of a patent may be postponed, until his application can be so amended, as that it may include these improvements. For this End I will very shortly take the liberty of inclosing you the proper papers, together with drawings of the machine, relying upon you to finish a business, which you have been so good as to commence.
          These improvements have roused the attention of a great part of our  country. They bestow upon a machine to be turned by one man, a degree of velocity surpassing that of the machine originally constructed to go by water, and an equal degree of execution is looked for. Yet the machine is considerably simplified. Indeed it is hoped that the invention is now very little short of perfection. Farewell.
        